Citation Nr: 1042101	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1981 to October 
2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran initially appealed a claim for 
service connection for bilateral hearing loss but subsequently 
withdrew the claim.  As such, this issue is not before the Board 
for appellate consideration.  38 C.F.R. § 20.204 (2010).  The 
only matters remaining for appellate consideration are that set 
forth on the title page.

In August 2010, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of the 
hearing is of record.  After the hearing, the Veteran submitted 
additional evidence, along with a waiver of his right to have the 
evidence initially considered by the RO.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that 
the Veteran's tinnitus is etiologically related to active duty 
service.

2.  The competent medical evidence of record demonstrates that 
the Veteran's acquired psychiatric disorder-currently diagnosed 
as generalized anxiety disorder- originated during his active 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

2.  Acquired psychiatric disorder, currently diagnosed as 
generalized anxiety disorder, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.            § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contend that he is entitled to service connection for 
tinnitus and an acquired psychiatric disorder, as he believes 
that these disabilities arose as a result of his active duty 
service.  In particular, the Veteran alleges that his tinnitus 
began in service and developed as a result of in-service noise 
exposure.  He further alleges that his psychiatric symptoms, 
including panic attacks and anxiety, first manifested during 
service due to the stress of service.  

The Veteran's service treatment records indicate that he received 
mental health treatment and underwent therapy for marital issues.  
He was diagnosed with partner relationship problems in 1997 and 
1998.  In May 1999, it was noted that the Veteran was seen for 
stress and sleep difficulties.  It was indicated that the Veteran 
had thought about taking his own life in the past.  While there 
was no indication in these records of a complaint or diagnosis of 
tinnitus, frequent hearing test reports indicate that the Veteran 
was routinely noise exposed and did use some hearing protection 
including muffs and plugs.

With respect to post-service medical records, the Veteran was 
afforded a VA audiology examination in March 2004.  During the 
examination, the Veteran discussed his in-service noise exposure, 
including fighter jet, engine aircraft and heavy machinery noise.  
He indicated that he worked in hangars on a flight crew chief and 
as a sheet mental technician.  He denied any post-service 
occupational or recreational noise exposure.  The Veteran 
reported the onset of tinnitus approximately 6 to 8 months prior 
to the examination.  The examiner noted that there is a 
correlation between noise exposure and tinnitus.  However, she 
found that the relationship between this Veteran's tinnitus and 
acoustic trauma suffered during service is purely speculative due 
to the onset approximately one year following discharge from 
service.

As for the Veteran's claimed acquired psychiatric disorder, VA 
outpatient treatment records from June 2004 through 2010 reflect 
diagnosis and treatment for panic disorder and depressive 
disorder.  These records also reflect that the Veteran reported 
the onset of his panic attacks in service.   

Also of record is an April 2008 report and records from a 
psychopathologist/ psychotherapist from Coastal Care Counseling.  
It was indicated that the examiner reviewed the Veteran's claims 
folder, including all service treatment records and post-service 
medical records.  After an assessment and evaluation of the 
Veteran, a diagnosis of generalized anxiety disorder was 
assigned.  He noted that in his opinion, the Veteran did suffer 
from generalized anxiety disorder with panic episodes during the 
latter part of his service from 1996 through the remainder of his 
service.  He elaborated that the Veteran presented strongly in 
kakorrhaphiophobia-an intense, irrational fear of failure or 
defeat-which led to his difficulties in coping with the stress 
of his duties.

During the Veteran's June 2010 Board hearing, he testified that 
he first remembered experiencing tinnitus approximately 6 to 8 
months after service.  However, he indicated that the ringing 
sensation began during service, but he ignored it and thought it 
was normal.  He described noise exposure from serving on a flight 
crew, sometimes without hearing protection.  As for his 
psychiatric disorder, he alleged that his anxiety and panic 
attacks began sometime in 1992.  He reported that he was under a 
lot of stress while service, and though he sometimes receiving 
counseling for marital problems, many of his problems stemmed 
from other service-related stressors.  The Veteran also indicated 
that he was first treated for his psychiatric disability shortly 
after his discharge in June 2004.

Based on the foregoing evidence, the Board has determined that 
the Veteran is entitled to service connection for tinnitus.  In 
doing so, the Board notes that the Veteran is competent to state 
when he first noticed difficulty hearing and sounds in his ears 
and to state that the symptoms have continued since service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran's testimony 
concerning the onset and continuous nature of his tinnitus to be 
credible and consistent with the circumstances and duties of his 
service.  

The Board acknowledges that the VA examiner found that the 
relationship between the Veteran's tinnitus and in-service noise 
exposure would be purely speculative, mainly due to the onset of 
the disability one year from discharge.  However, in other 
reports the Veteran has described the onset of the disability 
within 6 months of service, or towards the end of his term of 
service.  The Board also points out that the examiner did not 
discuss other relevant factors in determining a speculative 
relationship, such as the Veteran's history of significant in-
service noise exposure and lack of post-service noise exposure.

In light of the credible statements establishing that the Veteran 
was exposed to excessive noise in service, that he began 
experiencing tinnitus in service, and that he has continued to 
experience tinnitus since his release from active duty, and 
medical opinion supportive of a diagnosis of this condition, the 
Board's finds that the evidence supporting the claims is at least 
in equipoise with that against the claim.  In such cases, the 
benefit of the doubt is to be given to the Veteran.  Accordingly, 
service connection for tinnitus is warranted.

With respect to the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Board has likewise determined 
that service connection is warranted for his currently diagnosed 
generalized anxiety disorder.  In so finding, the Board notes 
that the April 2008 private examiner diagnosed generalized 
anxiety disorder and opined that the disorder originated during 
the Veteran's active duty service.  This opinion was rendered 
after a review of the Veteran's pertinent history and an 
examination of the Veteran.  The opinion is well supported and 
consistent with the Veteran's service personnel records.  The 
Veteran's statements regarding the onset and continuous nature of 
his psychiatric symptoms are credible and consistent with the 
medical evidence of record.  Moreover, there is no medical 
opinion indicating that the Veteran's current anxiety disorder is 
not related to active service.  Accordingly, the Board concludes 
that the preponderance of the evidence supports this claim.

In light of the totality of the evidence of record, and affording 
all reasonable doubt to the Veteran, the Board finds the 
Veteran's claims for service connection for tinnitus and an 
acquired psychiatric disorder-specifically, generalized anxiety 
disorder--is adequately supported.  38 C.F.R. § 3.102.  Thus, the 
benefit sought on appeal is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for tinnitus is granted.

Service connection for a generalized anxiety disorder is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


